Citation Nr: 1613256	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  07-31 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Phoenix, Arizona


THE ISSUE

Entitlement to the payment or reimbursement of unauthorized medical expenses incurred as a result of emergency room treatment at Boswell Memorial Hospital (BMH) on May 1 and May 2, 2007.

(The issues regarding service-connected disabilities are the subject of separate decisions.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to July 1965.

This case comes before the Board of Veterans' Appeals on appeal of a May 2007 decision by the Department of Veterans Affairs Medical Center (VAMC) in Phoenix, Arizona. 

The Veteran and his spouse testified before the undersigned regarding the issue of medical reimbursement at a Board hearing in August 2009. 

This case was remanded in August 2009 and in September 2011. Initially this claim was remanded so that the Regional Office (RO) file could be associated with the Veterans Health Administration (VHA) folder. As issues involving the RO folder reached the Board, it became apparent that a VHA appeal was pending but the VHA file was no longer at the Board (see September 2011 remand). The Board has obtained both the RO and the VHA files. The electronic record repositories have also been reviewed. The Board is now confident all pertinent information is before it at this time. 

As mentioned in the August 2009 remand, it appears that, in addition to the issue listed on the title page, the Veteran seeks entitlement to the payment or reimbursement of unauthorized medical expenses incurred as a result of emergency room treatment at BMH on August 2 and August 8, 2006. Those issues have not been developed or certified for appellate review and they are not for consideration at this time. They are referred to the appropriate VA Medical Center for clarification and appropriate action. 38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1. At the time of medical treatment on May 1-2, 2007, the Veteran required emergency treatment of such nature that delay would have been hazardous to life or health. 

2. Although the care was not related to a service-connected disability, the Veteran was rated as total and permanently disabled due to his service-connected disabilities at the time. 

3. VA or federal facilities were not feasibly available and attempts to use them would not have been reasonable, sound, wise or practical. 


CONCLUSIONS OF LAW

The criteria for reimbursement or payment of medical services rendered at BMH from May 1-2, 2007 have been met. 38 U.S.C.A. §§ 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.52, 17.120-132 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he should be reimbursed for expenses that he incurred as a result of emergency room (ER) treatment at BMH on May 1 and May 2, 2007. At the time of treatment, he was in receipt of a 70 percent rating for PTSD, a 10 percent rating for stomach/intestinal problems due to PTSD and a total disability rating for individual unemployability (TDIU). 

Reimbursement of medical expenses is covered under 38 U.S.C.A. § 1728. Amendments to § 1728 took effect on October 9, 2008. See Pub.L. 110-387, Title IV, § 402(b), Oct. 10, 2008. The Veteran filed his claim for reimbursement in May 2007. As such, the law in place prior to October 9, 2008 governs his claim. 

Under § 1728, a veteran may be eligible for reimbursement for medical expenses if the following elements are met: 

(1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health;

(2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non-service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability, or (D) for any illness, injury, or dental condition in the case of a veteran who (i) is a participant in a vocational rehabilitation program (as defined in section 3101(9) of this title), and (ii) is medically determined to have been in need of care or treatment to make possible such veteran's entrance into a course of training, or prevent interruption of a course of training, or hasten the return to a course of training which was interrupted because of such illness, injury, or dental condition; and

(3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical. 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2008). 

The definition of emergency treatment is currently defined in 38 U.S.C.A. § 1725(f)(1)(A)-(B) (2015), however, prior to 2008 there was no standard definition for § 1728. 

Here, the medical records from May 1-2, 2007 show the Veteran was treated in the BMH ER after he experienced an episode of near syncope. As explained at the Board hearing, the Veteran was working part-time as a security guard at BMH at the time. After evaluation it was determined he had an arrhythmia, but that the near-syncopal episode was not related to an arrhythmia. 

In November 2007, the Veteran's treating neurologist, Dr. R.M., wrote to VA and noted the Veteran's symptoms at the time of his ER admission. He stated that the Veteran's symptoms might have come from a transient ischemic attack or migraine type mechanisms, explaining: 

The best response for this condition in my patients is to report to the nearest emergency room. He was in no condition to tolerate a trip to the [local VA] emergency room. A stroke syndrome, if discovered, might need emergent thrombolytic or other therapy which is limited in time of treatment. 

He summarized his opinion by stating that the only option for the episode of care was for the Veteran seek care at the nearest qualified ER. 

In reviewing the available evidence, to include the opinion by Dr. R.M., the Board finds reimbursement of unauthorized medical expenses incurred as a result of ER treatment at BMH on May 1 and 2, 2007 is warranted. It appears the care was rendered in a medical emergency, the Veteran was in receipt of a TDIU, and VA facilities were not feasibly available (according to Dr. R.M.). The benefit of the doubt rule is for application. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015). 


ORDER

Reimbursement of unauthorized medical expenses incurred as a result of emergency room treatment at Boswell Memorial Hospital on May 1 and May 2, 2007 is granted. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


